department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c february cc ita b05 genin-131731-17 number release date ------------------- --------------------------------- ------------------------ dear ---------------- this letter responds to your request for information dated date in your request you ask whether a united_states citizen who files a joint federal_income_tax return with his foreign wife may claim as a dependent the foreign wife’s minor son the united_states citizen’s stepson who is not a citizen or national of the united_states sec_152 a generally defines the term dependent as a qualifying_child or a qualifying_relative among other requirements sec_152 provides that a qualifying_child must be the child of the taxpayer a descendant of such a child or a brother sister stepbrother or stepsister of the taxpayer or a descendant of one of these relatives sec_152 defines a child in part as a stepson of the taxpayer sec_152 provides in part that a legally adopted individual of the taxpayer or an individual who is lawfully placed with the taxpayer for legal adoption by the taxpayer shall be treated as a child of such individual by blood notwithstanding the preceding paragraph sec_152 generally provides that the term dependent does not include an individual who is not a citizen or national of the united_states unless such individual is a resident_of_the_united_states or a country contiguous to the united_states as an exception to this rule sec_152 provides that sec_152 shall not exclude any child of a taxpayer within the meaning of sec_152 ie adopted children from the definition of dependent if- references to sections in this letter refer to sections of the internal_revenue_code_of_1986 genin-131731-17 i for the taxable_year of the taxpayer the child has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household and ii the taxpayer is a citizen or national of the united_states this exception is expressly limited to adopted children it does not apply to stepchildren of a united_states citizen who have not been adopted by the united_states citizen or lawfully placed with the united_states citizen for adoption this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2018_1 2018_1_irb_1 date if you have any additional questions please contact me or ------------------at -------------------- sincerely jason d kristall assistant to the branch chief branch office of associate chief_counsel income_tax accounting
